175 F.3d 1012
James Z. Yelverton, Jr., NAACP Life Member RepresentingOther Similarly Situated in State of Pennsylvaniav.Joseph Lehman, Commissioner of Department of Corrections ofCommonwealth of Pennsylvania, Lawrence J. Reid, ExecutiveDeputy Commissioner of Department of Corrections ofCommonwealth of Pennsylvania, Martin F. Horn, Commissionerof Department of Corrections of Commonwealth of Pennsylvania
NOS. 98-1865, 98-1871
United States Court of Appeals,Third Circuit.
February 04, 1999

1
Appeal From:  E.D.Pa.


2
Affirmed.